Name: 86/473/EEC: Commission Decision of 10 September 1986 on the list of establishments in Uruguay approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  foodstuff;  America;  health;  agricultural policy;  trade
 Date Published: 1986-09-30

 Avis juridique important|31986D047386/473/EEC: Commission Decision of 10 September 1986 on the list of establishments in Uruguay approved for the purpose of importing meat products into the Community Official Journal L 279 , 30/09/1986 P. 0053 - 0054 Finnish special edition: Chapter 3 Volume 22 P. 0003 Swedish special edition: Chapter 3 Volume 22 P. 0003 *****COMMISSION DECISION of 10 September 1986 on the list of establishments in Uruguay approved for the purpose of importing meat products into the Community (86/473/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 (1) thereof, Whereas, in application of Article 17 (1) of Directive 77/99/EEC, lists of establishments in third countries authorized for importation of meat products into the Community must be established; whereas these establishments must satisfy the conditions laid down in the Annex to the said Directive; Whereas Uruguay has forwarded to the Community, a list of the establishments authorized to export fully heat-treated canned bovine meat and frozen cooked bovine meat which has been cooked to a centre temperature of at least 80 °C; Whereas Community on-the-spot visits have shown that the hygiene standards of these establishments are sufficient; whereas they may therefore be entered on an initial list of establishments, drawn up pursuant to Article 17 (1) of the said Directive, from which importation of meat products may be authorized; Whereas the present Decision is based upon the existing Community rules applicable to importations from third countries; whereas it will therefore be necessary to re-examine this Decision as soon as the aforesaid rules have been modified or enlarged; Whereas, moreover, in accordance with Article 17 (1) of Directive 77/99/EEC, the provisions otherwise applied by the Member States concerning importation of meat products from third countries may not be more favourable than those governing intra-Community trade; whereas, in this respect, importation of meat products from the establishments appearing on the list in the Annex to this Decision remain subject to other veterinary legislation, particularly as regards animal health requirements, and to the general provisions of the Treaty; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States may authorize the importation of meat products from Uruguay only from the establishments in the Annex and in conformity with the said Annex. 2. The meat products referred to under point 1 must be prepared from fresh meat originating from establishments approved in accordance with the requirements of Council Directives 64/433/EEC (3) or 72/462/EEC (4). 3. Imports from the establishments referred to under point 1 shall remain subject to veterinary provisions laid down elsewhere, particularly as regards animal health requirements. Article 2 This Decision shall apply with effect from 15 September 1986. Article 3 This Decision shall be reviewed and if necessary amended before 16 April 1987. Article 4 This Decision is addressed to the Member States. Done at Brussels, 10 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 85. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No 121, 29. 7. 1964, p. 2012/64. (4) OJ No L 302, 31. 12. 1972, p. 28. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // No // Establishment // Address // // // // 2 (1) // FrigorÃ ­fico Colonia // Tarariras, Colonia // 8 (2) // FrigorÃ ­fico Canelones // Canelones, Canelones // 35 (2) // Delta Brands Uruguay // Pando, Canelones // // // (1) Frozen cooked bovine meat, cooked to a centre temperature of at least 80 ° C, only. (2) Fully heat-treated canned bovine meat only.